Citation Nr: 0921724	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  05-25 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to an initial, compensable disability rating for 
residuals of prostate cancer, status-post radical 
prostatectomy.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran retired from service in August 1973 after more 
than twenty years of active duty.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 decision of the RO that, in 
pertinent part, granted service connection for residuals of 
prostate cancer, status-post radical prostatectomy, evaluated 
as 0 percent (noncompensable) disabling effective 
August 2002.  The Veteran timely appealed for a compensable 
disability rating.

In June 2008, the Veteran testified during a hearing before 
the undersigned at the RO.


FINDINGS OF FACT

1.  For the period from August 20, 2002, through June 23, 
2008, the Veteran's residuals of prostate cancer, status-post 
radical prostatectomy, have been manifested primarily by a 
voiding dysfunction with occasional incontinence that did not 
require the wearing of absorbent materials; no obstructed 
voiding, and no local recurrence or metastasis of malignant 
neoplasms of the genitourinary system are demonstrated.  

2.  For the period from June 24, 2008, the Veteran's 
residuals of prostate cancer, status-post radical 
prostatectomy, have been manifested by a voiding dysfunction 
with occasional incontinence that required the wearing of 
absorbent materials which must be changed less than two times 
per day; no obstructed voiding, and no local recurrence or 
metastasis of malignant neoplasms of the genitourinary system 
are demonstrated. 




CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable disability 
rating for residuals of prostate cancer, status-post radical 
prostatectomy, for the period from August 20, 2002, through 
June 23, 2008, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.115a, 
4.115b, Diagnostic Code 7528 (2008).

2.  The criteria for a 20 percent disability rating for 
residuals of prostate cancer, status-post radical 
prostatectomy, for the period from June 24, 2008, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through October 2002, March 2006, and May 2008 letters, the 
RO notified the Veteran of elements of service connection, 
the evidence needed to establish each element, and evidence 
of increased disability.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claim.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the March 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In this case, the Veteran has also appealed for a higher 
initial disability rating assigned following the grant of 
service connection.  Hence, the Board has characterized the 
issues in accordance with the decision in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (appeals from original awards 
are not to be construed as claims for increased ratings), 
which requires consideration of the evidence since the 
effective date of the grant of service connection.  As 
Fenderson held that a claim for an initial disability rating 
is distinct from a claim for increased rating, the 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), are not applicable to the present claim.

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO has 
obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for a VA 
examination in connection with the claim on appeal, a report 
of which is of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2008).

Where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Service connection has been established for residuals of 
prostate cancer, status-post radical prostatectomy.

Procedural Safeguards

Residuals of prostate cancer are evaluated initially as 
"malignant neoplasms of the genitourinary system" under 
38 C.F.R. § 4.115b, Diagnostic Code 7528.  

Under Diagnostic Code 7528, the Veteran is to receive a 100 
percent rating following surgery, and thereafter, is to be 
rated on the residuals as voiding dysfunction or renal 
dysfunction.  38 C.F.R. § 4.115b (2008).  

A note under Diagnostic Code 7528 states that a 100 percent 
rating shall continue with a mandatory VA examination six 
months following the cessation of surgical, X-ray, 
antineoplastic chemotherapy, or other therapeutic procedure.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. § 
3.105(e) (2008).  

Section 3.105(e) pertains to reductions in disability 
compensation ratings.  When a reduction is anticipated, the 
beneficiary must be notified of the proposed reduction, with 
notice of the reasons for the proposed reduction.  Further, 
the beneficiary must be allowed a period of at least 60 days 
to submit additional evidence to show that the rating should 
not be reduced.  After the allotted period, if no additional 
evidence has been submitted, final rating action will be 
taken and the rating will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating expires.  38 C.F.R. § 3.105(e) (2008).  

In this case, the Veteran underwent a radical prostatectomy 
in February 2002.  The evidence reflects that the Veteran did 
not have radiation, hormone therapy, or other therapeutic 
procedure following the surgery.  Moreover, the Veteran first 
filed his claim for service connection for residuals of 
prostate cancer, status-post radical prostatectomy, in August 
2002 after the surgery.  Because the claim was filed more 
than one year following the Veteran's separation from 
service, as a matter of law, the effective date of service 
connection and award of compensation can be no earlier than 
the date of receipt of the claim.  38 C.F.R. § 3.400(b).  

Rating Criteria

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these. Where there has been 
no local reoccurrence or metastasis, residuals of malignant 
neoplasms of the genitourinary system are to be rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  Only the predominant area of dysfunction is to 
be considered for rating purposes to avoid violating the rule 
against the pyramiding of disabilities.  38 C.F.R. §§ 4.14, 
4.115a.  

Voiding dysfunction is to be evaluated as urine leakage, 
frequency of urination, or obstructed voiding.

For urinary leakage, the rating schedule provides a 20 
percent rating for disability requiring the wearing of 
absorbent materials which must be changed less than two times 
per day.  Where the disability requires the wearing of 
absorbent materials which must be changed two-to-four times a 
day, a 40 percent rating is warranted.  A 60 percent rating 
is warranted for disability requiring the use of an appliance 
or the wearing of absorbent materials which must be changed 
more than four times per day.  38 C.F.R. § 4.115a.  

For urinary frequency, the rating schedule provides a 
10 percent rating for a daytime voiding interval between two 
and three hours, or awakening to void two times per night.  A 
20 percent rating applies for a daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night.  A maximum 40 percent rating applies for a 
daytime voiding interval of less than one hour, or awakening 
to void five or more times per night.  38 C.F.R. § 4.115a.

For obstructed voiding, the rating schedule indicates that a 
30 percent rating applies if the veteran has urinary 
retention requiring intermittent or continuous 
catheterization.  A 10 percent rating applies if there is 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: post-void residuals greater 
than 150 cubic centimeters (cc), markedly diminished peak 
flow rates less than 10 cc per second by uroflowmetry, 
recurrent urinary tract infection secondary to obstruction, 
or stricture disease requiring dilatation every two to three 
months.  A noncompensable rating applies if the disease is 
manifested by obstructive symptomatology, with or without 
stricture disease, requiring dilatation once or twice a year.  
38 C.F.R. § 4.115a.  

In this case, there is no evidence of renal dysfunction, and 
the predominant area of a voiding dysfunction appears to be 
that of urine leakage.  

The report of a September 2005 VA examination reflects no 
signs of recurrence of carcinoma of the prostate. 

During the September 2005 VA examination, the Veteran 
reported that a catheter was removed a few days after the 
surgery; and that the Veteran tended to lose a small amount 
of urine when he bent or leaned in certain ways.  At that 
time, the Veteran indicated that it was not enough that he 
needed to use any pads, and that he had not been having 
recurring urinary infections.  The Veteran reported that, 
occasionally when he drank much water prior to going to bed, 
he would have nocturia.  He denied problems with urinary 
frequency or hesitancy.  The examiner diagnosed a small 
amount of stress incontinence of a few drops, if the Veteran 
bends or leans in certain ways.  The examiner found no 
evidence of other limitations or residual problems from the 
prostatectomy.  Laboratory testing revealed the prostate-
specific antigen was less than 0.1.

On June 24, 2008, the Veteran testified that he started 
wearing Depends because "it was just too much" and kept 
showing up all the time, and was embarrassing.  The Veteran 
testified that he might only have to change the pad one time 
daily, if he did not take his heart medicine (water pill); 
otherwise, he would change the absorbent materials more 
often.  The Veteran also testified that he had urinary tract 
infections "off and on."  

In this case, prior to the June 24, 2008 hearing, the 
Veteran's residuals of prostate cancer, status-post radical 
prostatectomy, have been manifested primarily by a voiding 
dysfunction with occasional incontinence that did not require 
the wearing of absorbent materials.  The symptoms have not 
met the criteria for an initial, compensable disability 
rating at any time prior to June 24, 2008.  Urine leakage 
that required the wearing of absorbent materials which must 
be changed less than two times per day is not shown.

Thus, the weight of the evidence is against the grant of an 
initial, compensable disability rating for the Veteran's 
claim prior to June 24, 2008.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21 (2008).

At the June 24, 2008 hearing, testimony by the Veteran 
reflects that the residuals of prostate cancer, status-post 
radical prostatectomy, are manifested by complaints of 
voiding dysfunction with occasional incontinence that did 
require the Veteran to wear absorbent materials.  These 
symptoms meet the criteria for a 20 percent disability rating 
under 38 C.F.R. § 4.115b, Diagnostic Code 7528, on the basis 
of urine leakage requiring the wearing of absorbent 
materials.  Accordingly, staged rating, pursuant to 
Fenderson, supra, is applicable.  There is nothing in the 
record reflecting compensable manifestations of prostate 
disability at any time prior to June 24, 2008.  While the 
Veteran testified that he used absorbent materials almost 
from the time of his surgery in 2002, that portion of his 
testimony is not credible and is directly contradicted by his 
own report and findings on the September 2005 VA examination 
report that shows no need for pads or absorbent materials.  

Here, a voiding dysfunction with incontinence is not shown to 
require the Veteran's wearing of absorbent materials which 
must be changed two-to-four times daily.  The Veteran neither 
has reported a daytime voiding interval of less than one 
hour, nor that he awakens to void five or more times per 
night.  There is no evidence of any obstructed voiding.  
Hence, a disability rating in excess of 20 percent is not 
warranted.

The Veteran has also testified that he has erectile 
dysfunction and the record reflects that he receives special 
monthly compensation for loss of use of a creative organ.  
However, his genitalia were normal on VA examination in 
September 2005.  The record does not show and the Veteran 
does not claim that he has penile deformity and a separate 
evaluation for erectile dysfunction is not warranted.  See 38 
C.F.R. § 4.115b Diagnostic Code 7522 (2008).  

There is no showing that the Veteran's residuals of prostate 
cancer, status-post radical prostatectomy, have resulted in 
so exceptional or unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the Veteran's disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The Veteran is not currently working, and there 
is no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  





(CONTINUED ON NEXT PAGE)






ORDER

An initial, compensable rating for residuals of prostate 
cancer, status-post radical prostatectomy, for the period 
from August 20, 2002, through June 23, 2008, is denied.

A 20 percent disability rating for residuals of prostate 
cancer, status-post radical prostatectomy, for the period 
from June 24, 2008, is granted, subject to the pertinent 
legal authority governing the payment of monetary awards.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


